Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed on 6/21/2021.
Claims 1-4, 6-10, 12-17 & 19-20  are allowed over the prior art of record.
REASONS FOR ALLOWANCE
 	The following is an examiner's statement of reasons for allowance:
	Independent Claims 1, 8 & 14 distinguishes itself over the prior arts. It is to be noted that it is the combination of all limitations that renders the claims allowable	

	The prior art of record does not teach, either singly or in combination
	Claim 1: “A computer-implemented method, comprising:
receiving an incoming message from a client device, the incoming message identifying a sending client service;
determining a service identifier index value based on the sending client service;
storing the incoming message in a message queue using at least a first index value of a thread type index, the service identifier index value being assigned as the first index value;
sending the incoming message to a subscribing service based on the service identifier index value from the thread type index; and

wherein the first and second index values are associated with a same index of a database, the same index being the thread type index, and
wherein the first and second index values act or operate as indices for the sending client service and the additional client service, respectively, without adding a separate index for each of the sending client service and the additional client service to the database.”  

Claims 1-4, 6-10, 12-17 & 19-20 are allowed based on the same reason(s).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449